PER CURIAM:
This claim was submitted for decision based upon the allegations in the Notice of Claim and the respondent’s Answer.
Claimant seeks $1,500.00 for serving as a jury commissioner for respondent State agency during fiscal years 1990 and 1991. The court order for the services could not be processed for payment in the proper fiscal year; therefore, the claimant has not been paid. The respondent admits the validity and amount of the clam and states that there were sufficient funds expired int the appropriate fiscal year with which the claim could have been paid.
In view of the foregoing, the Court makes an award in the amount of $1,500.00.
Award of $1,500.00.